DONIELSON, Judge
(concurring in part; dissenting in part).
I concur with Division II of the majority’s opinion. I dissent from the result reached in Division I of the opinion.
The motion to dismiss filed by defendant Sims specifically alleged plaintiff’s failure to comply with the July 22, 1988, court order warranted dismissal of the case. However, plaintiff’s resistance to the motion made no reference to the July 22nd order, but, instead, referred to its compliance with a July 15th court order.
Plaintiff’s resistance never challenged the July 22nd order by claiming it was not sent to plaintiff or filed by the court as part of the case file. Furthermore, plaintiff’s resistance never challenged the *401court’s authority to restrict rule 215.1 applications for continuing a case.
Since plaintiff raised none of these claims in his resistance, I would find them waived on appeal. I would not reach the substantial rule 215.1 issues addressed by the majority.
Plaintiff effectively filed no resistance to defendant’s motion to dismiss based on noncompliance with the July 22nd order. I would find no error in dismissing the case under these circumstances.
HABHAB, J., joins this partial concurrence and dissent.